NUMBER 13-11-00072-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE TRIDENT INSURANCE SERVICES, LLC AND
THE TEXAS ASSOCIATION OF PUBLIC EDUCATORS INTERLOCAL
SELF-INSURANCE LEAGUE A/K/A 
TEXAS ASSOCIATION OF PUBLIC EDUCATORS
 
 

On Petition for Writ of Mandamus
And Emergency Motion for Temporary Relief.
 
 

MEMORANDUM OPINION
 
Before Justices Garza, Benavides, and Vela
Per Curiam Memorandum Opinion[1]
 
Relators, Trident Insurance Services, LLC and the Texas Association of Public Educators Interlocal Self Insurance
League a/k/a Texas Association of Public Educators, filed a petition for writ
of mandamus in the foregoing cause on February 11, 2011, and an emergency motion
for temporary relief in this same cause on February 14, 2011.  
The Court, having examined and
fully considered the petition for writ of mandamus and emergency motion for
temporary relief, is of the opinion that relators have not shown themselves entitled
to the relief sought.  Accordingly, the petition for writ of mandamus and
emergency motion for temporary relief are DENIED.  See Tex. R. App. P. 52.8(a).  
 
 
                                                                                                PER
CURIAM
 
 
 
 
Delivered and filed the
15th day of February, 2011.
                                                
 
                                                                                                
 




[1]
See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).